EXAMINER’S AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
In the abstract:
Line 1:  delete “Discloses is a” and substitute --A--, delete “, relating to the technical field of”.
Line 2:  delete “cosmetic bottles. The present invention”.
Line 12:  delete “, and the bottle mouth is rotated to control the first outlet and the second” and substitute --.--.
Lines 13-17, delete entirely.

In the specification:
On page 2:
Line 18:  delete “neck” and substitute --mouth--.
On page 5:

Line 24:  delete “15” and substitute --18--.
In claim 1:
Line 3:  delete “the” (first occurrence) and substitute --a--.
In claim 2:
Line 9:  delete “neck” and substitute --mouth--.
In claim 3:
Line 3:  delete “the”(third occurrence) and substitute --a--.
Line 4:  delete “the” (second occurrence) and substitute --a--.
In claim 4:
Line 2:  delete “the” (first occurrence) and substitute --a--.
Line 3:  delete “the” (first occurrence) and substitute --a--.

Claims 1-4 are allowed.  It is noted the above amendments were need since various elements (i.e., “the top end”, “the bottom end”, “the center” and “the top”) did not have an antecedent basis.  Further in regard to claim 2 and the amendments to the specification, “neck” has been changed to “mouth” since it is the bottle cap 4 and bottle mouth 3 that are connected by snap connection between the clamping block 15 and the clamping groove 12, i.e., see the last two lines of claim 1, page 2, lines 8-9,  page 5, lines 4-5 and Figure 6, which shows the clamping groove 12 (which engages the clamping block 15 on the bottle cap 4, see Figure 2) on the bottle mouth 3, and not on the neck 2).  Further, the amendments to the abstract were needed since phrases that can be implied, such as “Disclosed is” should not be present therein and the abstract was too long.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Wang and LaRosa et al. patents are cited as being directed to the state of the art as teachings of other liquid dispensers having a rotary valve mechanism which cooperates with the cap.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J WALCZAK whose telephone number is (571)272-4895. The examiner can normally be reached Monday-Friday 6:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 571-270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





DJW
3/23/22

/DAVID J WALCZAK/            Primary Examiner, Art Unit 3754